—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County, entered October 28, 1977, which granted his application solely to the extent of directing the respondent to afford him a final parole revocation hearing at the next scheduled meeting of the Parole Board. Judgment affirmed, without costs or disbursements. On July 5, 1977 a warrant for parole violation was lodged against the petitioner. On August 4, 1977 a preliminary parole revocation hearing was held. On October 27, 1977 Special Term directed that the petitioner be given his final hearing. The hearing was held on November 22, 1977, the first available date subsequent to the court’s order. Inasmuch as this record reveals no prejudice to the petitioner as a result of the time lapse, the almost four-month delay from issuance of the parole violation warrant to the date of the final revocation hearing does not require a reversal (cf. People ex rel. Clinkscales v Bombard, 56 AD2d 940). Latham, J. P., Damiani, Titone and Suozzi, JJ., concur.